       Case: 6:17-cr-00036-CHB-HAI Doc #: 155 Filed: 09/11/19 Page: 1 of 2 - Page ID#: 797
                                                  UNITED STATES DISTRICT COURT
                                                  EASTERN DISTRICT OF KENTUCKY
                                                  SOUTHERN DIVISION AT LONDON
                                                   CRIMINAL MINUTES – JURY TRIAL

Case No.     6:17-CR-036-CHB-01                         At London                               Date    September 10, 2019

Case Style: United States of America v. Rodney Scott Phelps

DOCKET ENTRY: (DAY 8): Outside of the presence of the jury, the defendant renewed his motion for dissatisfaction of counsel. The
Court OVERRULES the motion for the reasons stated. Defendant’s renewed motion for Judgment of Acquittal pursuant to
Fed.R.Crim.P. 29 is DENIED for the reasons fully explained on the record. Jury instructions finalized. Closing arguments presented.
Jury instructed. Juror No. 45 formally identified as alternate and released prior to jury deliberations. Jury note(s) to be filed in the record.
Defendant found guilty of Count 1 – 13 of the Indictment [R. 1]. Parties are directed to file written post judgment motions. The United
States did not object to defendant remaining on bond with increased bond conditions. Additional conditions of release were imposed for
the reasons stated on the record and are: 1) the defendant shall not travel outside of the Eastern District of Kentucky, with the only
exception being to travel to scheduled medical appointments in the Eastern District of Tennessee or Cincinnati with prior approval from
the United States Probation Office; 2) Defendant must report to the United States Probation Office weekly on a date to be established by
the probation officer; and 3) to the extent that the existing financial conditions do not already prohibit it, the defendant must not open any
new bank accounts, enter into any loans, or transact similar financial transactions, whether in his individual name or the name of an entity
which he owns, controls, or helps manage, and he may not use third parties to accomplish the prohibited financial transactions.

All proceedings at the bench and any transcript thereof shall remain under seal.

PRESENT:        HON. CLARIA HORN BOOM, U.S. DISTRICT JUDGE

                                                                                                         Kenneth Taylor and
                             Kim Allen                          Elaine Harberer                           Kathryn Anderson
                            Deputy Clerk                        Court Reporter                          Assistant U.S. Attorney

DEFENDANT:                                                               ATTORNEY FOR DEFENDANT:

Rodney Scott Phelps (OR)                                                 Andrew Stephens (CJA)

X JURY TRIAL. Jurors appeared for day 8 of trial.

       Juror No.                   64                    Juror No.                     26                Juror No.                28

       Juror No.                   48                    Juror No.                     25                Juror No.        13 - DISMISSED

       Juror No.                   19                    Juror No.                     45

       Juror No.                   29                    Juror No.                     73

       Juror No.                   42                    Juror No.                     18

       Juror No.                   46                    Juror No.                     51

             Introduction of evidence for plaintiff resumed and concluded.

   X         Evidence for defendant resumed and concluded.

             Case continued to                for further trial. Counsel shall be present at              .

   X         Renewed motion for judgment of acquittal                granted       X   denied          submitted.

             Jury retires to deliberate at 3:40 p.m.; Jury returns at 7:48 p.m..

             FINDING BY COURT.                X      JURY VERDICT. SEE SIGNED VERDICT AS TO EACH DEFENDANT

   X         Jury Polled.       _______Polling Waived                  _______Mistrial Declared.

   X         Case continued until Tuesday, December 3, 2019 at the hour of 2:30 p.m., at LONDON, Kentucky for sentencing.
       Case: 6:17-cr-00036-CHB-HAI Doc #: 155 Filed: 09/11/19 Page: 2 of 2 - Page ID#: 798

   X        Court orders Presentence Report with copies to be furnished to counsel pursuant to Rule 32 FRCP.

            Copy of Presentence Report not requested.

   X        Defendant Rodney Scott Phelps shall remain on bond as previously set pending sentencing with additional conditions. See
            DE 10 and DE 74.

Copies: COR, USP, USM

Initials of Deputy Clerk     kja                                                                    TIC: 5/03
